 

Dated

 

1 January 2013

 

Employment contract

 

between

 

Coda Octopus Products, Inc.

 

and

 

Mr. Blair Cunningham

 

   

 

 



contents           clause           1 Interpretation  1 2 Term of appointment  2
3 Duties  3 4 Place of work  4 5 Compensation and Benefits  4 6 Expenses  6 7
Holidays  6 8 Outside interests  6 9 Confidential information  7 10 Intellectual
Property rights  7 11 Termination  9 12 Obligations upon termination  10 13
Post-termination restrictions  11 14 Reconstruction and amalgamation  13 15
Notices  13 16 Entire Agreement and previous contracts  13 17 Variation  13 18
Counterparts  13 19 Governing law and jurisdiction  13



 

   

 

 

THIS AGREEMENT is dated January 01, 2013

 

Parties

 

(1) Coda Octopus Products, Inc. a Delaware corporation with its principal place
of business at 4020 Kidron Road, Lakeland, Florida Fl 33811 USA (“Company” or
“Employer”).     (2) Mr. Blair Cunningham of 10025 Chatham Oaks Court, Orlando,
Florida 32836 (Employee).

 

Agreed terms

 

1. Interpretation     1.1 The definitions and rules of interpretation in this
Clause 1.1 apply in this Agreement.       Appointment: the employment of the
Employee by the Company on the terms of this Agreement.       Associated
Employer: has the meaning given to it in the Employment Rights Act 1996.      
Board: the board of directors of the Company (including any committee of the
board duly appointed by it).       Capacity: as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity.       Coda
Board: the board of directors of Coda Octopus Group, Inc. (“COGI” or “Parent
Company”)       Company Board: the board of directors of the Company (Coda
Octopus Products, Inc.)       Commencement Date: the date of this Agreement.    
  Confidential Information: information (whether or not recorded in documentary
form, or stored on any magnetic or optical disk or memory) relating to the
business, products, affairs and finances of any Group Company for the time being
confidential to any Group Company and trade secrets including, without
limitation, technical data, know-how relating to the business of any Group
Company including without limitation its products, business plan, product
development milestones and/or roadmap, key customers, key suppliers’, key
resources and their capabilities.       Duty Station: Employer’s principal
address.

 

  1 

 

 



  Employment IPRs: Intellectual Property Rights created by the Employee in the
course of his employment with the Company (whether or not during working hours
or using Company premises or resources).       Employment Inventions: any
invention which is made wholly or partially by the Employee at any time in the
course of his employment with the Company (whether or not during working hours
or using Company premises or resources, and whether or not recorded in material
form).       Group Company or Group: the Company, any company of which it is a
Subsidiary (its holding company) and any subsidiaries of the Company or those of
its parent company or of any such holding company.       Home Country: Scotland
      Home Visits: visits by the Employee and his immediate family (wife and
children) to his Home Country from which he was relocated to perform the duties.
      Incapacity: any sickness or injury which prevents the Employee from
carrying out his duties.       Intellectual Property Rights (IPRs): patents,
rights to inventions, copyright and related rights, trade marks, trade names and
domain names, rights in get-up, rights in goodwill or to sue for passing off,
unfair competition rights, rights in designs, rights in computer software,
database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world.      
Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this Agreement or not) relating to the Employee’s
employment under this Agreement which is not expressly set out in this Agreement
or any documents referred to in it.       Restricted Business: any business
involved in business activities similar to those of the Group’s Marine Products
Business including in developing software, hardware, firmware or the like for
the subsea market       Restricted Customer: any firm, company or person who,
during the eighteen (18) months prior to Termination, was a customer of or in
the habit of dealing with the Company or any Group Company with whom the
Employee had contact or about whom he became aware or informed in the course of
his employment.       Restricted Person: any person who is or was an employee,
consultant or affiliate of the Company during the preceding six months prior to
Termination.       Special Provisions: those set out in Clause 7 of this
Agreement.       Staff Handbook: the Company’s staff handbook in force from time
to time       Subsidiary: in relation to a company (a holding company) means a
subsidiary (as defined in section 1159 of the Companies Act 2006) and any other
company which is a subsidiary (as so defined) of a company which is itself a
subsidiary of such holding company.       Termination: the termination of the
Employee’s employment with the Company however caused including, without
limitation, termination by the Company in repudiatory breach of contract.

 

  2 

 

 

1.2 The headings in this Agreement are inserted for convenience only and shall
neither affect its construction nor its interpretation.     1.3 A reference to a
particular law is a reference to it as it is in force for the time being taking
account of any amendment, extension, or re-enactment and includes any
subordinate legislation for the time being in force made under it.     1.4 A
reference to one gender includes a reference to the other gender.     1.5 The
schedules to this Agreement form part of (and are incorporated into) this
Agreement.     2. Term of appointment     2.1 The Company shall employ the
Employee on a full time basis and the Employee shall serve the Company on the
terms of this Agreement.     2.2 The Appointment shall be deemed to have
commenced on the Commencement Date and shall continue, subject to the remaining
terms of this Agreement, until terminated by either party giving the other not
less than twelve (12) months prior notice in writing unless the provisions of
Clause 11.1 apply.     2.3 During the term of this Agreement either party can
give notice to terminate without giving reason, as long as the notice period is
twelve months. Notice is not effective unless it is in writing and dated and
addressed to the Group CEO or the Company Board.     2.4 The Employee consents
to the transfer of his employment under this agreement to an Associated Employer
at any time during the Appointment.    

  3 

 

 

3. Duties     3.1 The Employee shall serve as President of Technology and CEO of
Coda Octopus Products Inc.     3.2 The broad terms of the role description for
the Appointment is set forth in Schedule 1 hereto. Notwithstanding the
description set forth in Schedule 1 and unless otherwise agreed in writing with
the Company Board, the Employee shall perform all duties as are consistent with
this position and such other duties that the Company may reasonably assign to
the Employee from time to time.     3.3 During the Appointment the Employee
shall:

 

  (a) act as a director the Company;         (b) comply with the bye-laws of the
Company (as amended from time to time) and Group companies which he is a
Director;         (c) abide by any statutory, fiduciary or common-law duties to
the Company and Group companies to which he is a serving Director;         (d)
not do anything that would cause him to be disqualified from acting as a
director in any of the jurisdictions that the Parent Company or Company has its
Subsidiaries;         (e) unless prevented by Incapacity, devote the whole of
his or her time, attention and abilities to the business of the Company and the
Group.         (f) diligently exercise such powers and perform such duties as
may from time to time be assigned to him by the Company;         (g) comply with
all reasonable and lawful directions given to his or her by the Company;        
(h) use his or her best endeavours to promote, protect, develop and extend the
business of the Company and the Group.

 

3.4 The Employee consents to the Company monitoring and recording any use that
she makes of the Company’s electronic communications systems for the purpose of
ensuring that the Company’s rules are being complied with and for legitimate
business purposes.     3.5 The Employee shall comply with any electronic
communication systems policy that the Company may issue from time to time.    
3.6 The Employee shall comply with any rules, policies and procedures set out in
the Staff Handbook. To the extent that there is any conflict between the terms
of this agreement and the Staff Handbook, this agreement shall prevail.

 

  4 

 

 

3.7 All documents, manuals, hardware and software provided for the Employee’s
use by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company’s computer systems or other electronic
equipment (including mobile phones), remain the property of the Company.     4.
Place of work     4.1 The Employee’s normal place of work is at the principal
place of business of the Company.

 

5. Compensation and Benefits     5.1 The Employee shall be paid an annual salary
of $160,000 (“Base Salary”). This salary takes effect from January 1, 2016.    
5.2 The Base Salary shall be paid by the Company on a bi-weekly basis.     5.3
The Employee’s salary shall be reviewed by the Group Chief Executive, annually.
The Company is under no obligation to award an increase following a salary
review. There will be no review of the salary after notice has been given by
either party to terminate the Appointment.     5.4 The Company may deduct from
the salary, or any other sums owed to the Employee, any money owed to any Group
Company by the Employee.     5.5 The Employee shall be entitled to participate
in the Company’s Bonus Scheme in effect from time to time under such terms and
conditions as the Board may determine.     6. Health Insurance and other
benefits     6.1 Your life insurance, death in service benefits which you
enjoyed during your employment with the Associated Employer prior to your
relocation to the current Duty Station shall continue.     6.2 In addition,
during the term of his employment, the Employee shall be entitled to participate
in the Company’s permanent health insurance scheme, Dental, Vision, STD, LTD and
Group Life Plans at the Company’s expense, subject to:

 

  5 

 

 

  (a) the terms of the Company’s scheme, as amended from time to time;        
(b) the rules or insurance policy of the relevant insurance provider, as amended
from time to time; and         (c) the Employee satisfying the normal
underwriting requirements of the relevant insurance provider and the premium
being at a rate which the Company considers reasonable.

 

  Full details of the scheme are available from the Group’s Acting CFO.     6.3
Where the Employee is relocated he will be entitled to the benefits that may be
applicable to that duty station.     6.4 The Company in its sole and absolute
discretion reserves the right to discontinue, vary or amend the scheme
(including the level of the Employee’s cover) at any time on reasonable notice
to the Employee.     6.5 If the insurance provider refuses for any reason to
provide permanent health insurance benefit to the Employee, the Company shall
not be liable to provide to the Employee any replacement benefit of the same or
similar kind or to pay any compensation in lieu of such benefit.

 

7. Special Provision     7.1 The Employee was relocated from his Home Country to
the current Duty Station.     7.2 In recognition that the Employee’s Home
Country and therefore a large part of his family life is in his Home Country, as
part of the remuneration package, every 15 months for a period of 5 years from 1
November 2016, the Company shall pay the reasonable costs for Home Visits. These
costs shall extend to and limited to airfare from Duty Station (economy class)
and accommodation for up to 7 days for Home Visits and other reasonable costs
which are direct and incidental to the Home Visits (the latter referred to as
“Incidental Home Visit Costs). The Incidental Home Visit Costs shall not exceed
$1,000 per trip.     7.3 The Company shall provide Compassionate Leave for Home
Country.     7.4 For a period of 3 years from 1 November 2016, in the event that
the Group’s Marine Products Business sells in excess of $14m of its real time 3D
solutions in any one financial year (not cumulatively over the 3 year period but
within each discrete financial year), the Company shall pay the Employee a one
off payment of $250,000 in recognition that he is the champion of the Company’s
technology. The CEO shall within 30 days of filing the Company’s audited
financial statements, provide the Employee with a breakdown of sales of 3D
solutions in that financial year. This shall include sonar software, hardware
but excludes pan & tilt sales.

 

  6 

 

 

8. Expenses     8.1 The Company shall reimburse against receipts or other
evidence which is satisfactory to the Company, all reasonable and approved
expenses wholly, properly and necessarily incurred by the Employee in the course
of the Appointment.     8.2 Business expenses incurred by the Employee shall be
claimed within 3 months of these being incurred.     8.3 The Employee shall
abide by the Company’s policies on expenses as communicated to his or her from
time to time.     8.4 Any credit card supplied to the Employee by the Company
shall be used only for business expenses incurred by his or her in the course of
the Appointment.

 

9. Holidays     9.1 The Employee shall be entitled 25 days’ paid holiday in each
holiday year together with the usual public holidays. If the Appointment
commences or terminates part way through a holiday year, the Employee’s
entitlement during that holiday year shall be calculated on a pro-rata basis
rounded up to the nearest whole day. Holiday period runs from 1 January to 31
December.     9.2 Holiday shall be taken at such time or times as shall be
approved in advance by the Board. The Employee shall not without the consent of
the Board carry forward any accrued but untaken holiday entitlement to a
subsequent holiday year unless the Employee has been unavoidably prevented from
taking such holiday during the relevant leave year by virtue of a period of
statutory maternity, paternity or adoption leave.     9.3 The Employee shall
have no entitlement to any payment in lieu of accrued but untaken holiday save
on termination of the Appointment. If either party has served notice to
terminate the Appointment, the Board may require the Employee to take any
accrued but unused holiday entitlement during the notice period.     10. Outside
interests     10.1 Subject to Clause 10.2, during the Appointment the Employee
shall not, except as a representative of the Group or with the prior written
approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any Capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation). The Employee will not serve on the board of
directors of any Restricted Business or other entity that owns, operates,
acquires, sells, develops and/or manages any company which is involved in subsea
or sonar inspection or visualization.

 

  7 

 

 

10.2 Notwithstanding Clause 10.1, the Employee may hold an investment by way of
shares or other securities of not more than 5% of the total issued share capital
of any company (whether or not it is listed or dealt in on a recognised stock
exchange) where such company does not carry on a business similar to or
competitive with any business for the time being carried on by the Group.    
11. Confidential information     11.1 The Employee acknowledges that in the
course of the Appointment he will have access to Confidential Information. The
Employee has therefore agreed to accept the restrictions in this Clause 11.    
11.2 The Employee shall not (except in the proper course of his or her duties),
either during the Appointment or at any time after its termination (howsoever
arising), use or disclose to any person, company or other organisation
whatsoever (and shall use his or her best endeavours to prevent the publication
or disclosure of) any Confidential Information.     11.3 This restriction does
not apply to:     (a) any use or disclosure authorised by the Board or required
by law or by the Appointment; or     (b) any information which is already in, or
comes into, the public domain other than through the Employee’s unauthorised
disclosure; or     (c) prevent the Employee from making a protected disclosure
within the meaning of any applicable employment legislation.     12.
Intellectual Property Rights     12.1 The Employee acknowledges that all
Employment IPRs, Employment Inventions and all materials embodying them shall
automatically belong to the Company to the fullest extent permitted by law. To
the extent that they do not vest in the Company automatically, the Employee
holds them on trust for the Company.     12.2 The Employee acknowledges that,
because of the nature of his or her duties and the particular responsibilities
arising from the nature of his or her duties, he has, and shall have at all
times while he is employed by the Company, a special obligation to further the
interests of the Company.

 

  8 

 

 

12.3 To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company by virtue of Clause 12.1, the Employee
agrees, immediately upon creation of such rights and inventions, to offer to the
Company in writing a right of first refusal to acquire them on arm’s length
terms to be agreed between the parties.     12.4 The Employee agrees:

 

  (a) to give the Company full written details of all Employment Inventions
which relate to or are capable of being used in the business of any Group
Company promptly on their creation;         (b) at the Company’s request and in
any event on the termination of his or her employment to give to the Company all
originals and copies of correspondence, documents, papers and records on all
media which record or relate to any of the Employment IPRs;         (c) not to
attempt to register any Employment IPR nor patent any Employment Invention
unless requested to do so by the Company; and         (d) to keep confidential
each Employment Invention unless the Company has consented in writing to its
disclosure by the Employee.

 

12.5 The Employee waives all his or her present and future moral rights which
arise under the any applicable law relating to any copyright which forms part of
the Employment IPRs, and agrees not to support, maintain nor permit any claim
for infringement of moral rights in such copyright works.     12.6 The Employee
acknowledges that, except as provided by law, no further remuneration or
compensation other than that provided for in this Agreement is or may become due
to the Employee in respect of his or her compliance with this Clause.     12.7
The Employee undertakes to use his or his or her best endeavours to execute all
documents and do all acts both during and after his or his or her his or her
employment by the Company as may, in the opinion of the Board, be necessary or
desirable to vest the Employment IPRs in the Company, to register them in the
name of the Company and to protect and maintain the Employment IPRs and the
Employment Inventions. Such documents may, at the Company’s request, include
waivers of all and any statutory moral rights relating to any copyright works
which form part of the Employment IPRs. The Company agrees to reimburse the
Employee’s reasonable expenses of complying with this Clause 12.6.

 

  9 

 

 

12.8 The Employee agrees to give all necessary assistance to the Company to
enable it to enforce its Intellectual Property Rights against third parties, to
defend claims for infringement of third party Intellectual Property Rights and
to apply for registration of Intellectual Property Rights, where appropriate
throughout the world, and for the full term of those rights.     12.9 The
Employee his or hereby irrevocably appoints the Company to be his or his or her
attorney to execute and do any such instrument or thing and generally to use his
or his or her name for the purpose of giving the Company or its nominee the
benefit of this Clause 10. The Employee acknowledges in favour of a third party
that a certificate in writing signed by any Director or the Secretary of the
Company that any instrument or act falls within the authority conferred by this
Clause 10 shall be conclusive evidence that such is the case.     13.
Termination     13.1 Notwithstanding the provisions of Clause 2.12, the Company
or the Group Chief Executive may terminate the Appointment with immediate effect
without notice and with no liability to make any further payment to the Employee
(other than in respect of amounts accrued due at the date of termination) if the
Employee:

 

  (a) is guilty of any gross misconduct affecting the business of the Company or
any Group Company;         (b) commits any serious or repeated breach or
non-observance of any of the provisions of this Agreement or refuses or neglects
to comply with any reasonable and lawful directions of the Board; or         (c)
is, in the reasonable opinion of the Board, negligent and incompetent in the
performance of his duties; or         (d) is guilty of any fraud or dishonesty
or acts in any manner which in the opinion of the Board brings or is likely to
bring the Employee or any Group Company into disrepute or is materially adverse
to the interests of any Group Company; or is guilty of a serious breach of any
rules issued by the Company from time to time regarding its electronic
communications systems.         (e) Is guilty of any violations of SEC
Regulations as they pertain to the Company.

 

13.2 The rights of the Company under Clause 13.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this Agreement by the Employee as having brought the Agreement to
an end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

 

  10 

 

 

14. Obligations upon termination     14.1 On termination of the Appointment
(howsoever arising) the Employee shall:

 

  (a) Resign from all directorship on the Group and its Subsidiaries Board.    
    (b) immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located) relating to the business or affairs of the Group, any keys, credit card
and any other property of any Group Company which is in his or her possession or
under his or her control;         (c) irretrievably delete any information
relating to the business of any Group Company stored on any magnetic or optical
disk or memory and all matter derived from such sources which is in his or her
possession or under his control outside the Company’s premises; and         (d)
provide a signed statement that she has complied fully with his obligations
under this Clause 14.1.

 

15. Garden leave     15.1 Following service of notice to terminate the
Appointment by either party, or if the Employee purports to terminate the
Appointment in breach of contract, or, if the Company so decides, at any time
during the Appointment or in order to investigate a reasonable belief that the
Employee is guilty of gross misconduct, the Company may by written notice
require the Employee not to perform any services (or to perform only specified
services) for the Company or any Group Company until the termination of the
Appointment or a specified date. Any period of Garden Leave shall not normally
exceed the required notice period set forth in Clause 2.2 of this Agreement.    
15.2 During any period of Garden Leave the Company shall be under no obligation
to provide any work to, or vest any powers in, the Employee, who shall have no
right to perform any services for the Company [or any Group Company.     15.3
Upon being placed on Garden Leave, the Employee shall resign from all
directorship on the Group and its Subsidiaries Board. The Company shall be
entitled to withhold all payments due until it receives the necessary documents
to effectuate the resignation from the relevant boards.     15.4 During any
period of Garden Leave the Employee shall:

 

  11 

 

 

  (a) continue to receive his salary and all contractual benefits in the usual
way and subject to the terms of any benefit arrangement;         (b) remain an
employee of the Company and bound by the terms of his contract of employment
with the Company;         (c) not, without the prior written consent of the
Group CEO, attend his place of work or any other premises of the Company or any
Group Company;         (d) not, without the prior written consent of Group CEO,
contact or deal with (or attempt to contact or deal with) any officer, employee,
consultant, client, customer, supplier, agent, distributor, shareholder, adviser
or other business contact of the Company [or any Group Company]; and         (e)
(except during any periods taken as holiday in the usual way) ensure that Group
CEO knows where he will be and how he can be contacted during each working day
[and shall comply with any written requests to contact a specified employee of
the Company at specified intervals.

 

16. Post-termination restrictions     16.1 In order to protect the confidential
information, trade secrets and business connections of the Company and each
Group Company to which he has access as a result of the Appointment, the
Employee covenants with the Company (for itself and as trustee and agent for
each Group Company) that she shall not:

 

  (a) for eighteen (18) months after Termination solicit or endeavour to entice
away from the Company or any Group Company the business or custom of a
Restricted Customer with a view to providing goods or services to that
Restricted Customer in competition with any Restricted Business; or         (b)
for eighteen (18) months after Termination in the course of any business concern
which is in competition with any Restricted Business, offer to employ or engage
or otherwise endeavour to entice away from the Company or any Group Company any
Restricted Person; or         (c) for eighteen (18) months after Termination, be
involved in any Capacity with any business concern which is (or intends to be)
in competition with any Restricted Business; or         (d) for eighteen (18)
months after Termination be involved with the provision of goods or services to
(or otherwise have any business dealings with) any Restricted Customer in the
course of any business concern which is in competition with any Restricted
Business; or         (e) at any time after Termination, represent himself as
connected with the Company or any Group Company in any Capacity.

 

16.2 None of the restrictions in Clause 16.1 shall prevent the Employee from:

 

  (a) holding an investment by way of shares or other securities in any business
which is not a Restricted Business; or         (b) being engaged or concerned in
any business concern insofar as the Employee’s duties or work shall relate
solely to geographical areas where the business concern is not in competition
with any Restricted Business; or         (c) being engaged or concerned in any
business concern, provided that the Employee’s duties or work shall relate
solely to services or activities of a kind with which the Employee was not
concerned to a material extent in the twelve (12) months prior to Termination.

 

  12 

 

 

16.3 The restrictions imposed on the Employee by this Clause 16 apply to his or
her acting:

 

  (a) directly or indirectly; and         (b) on his or her own behalf or on
behalf of, or in conjunction with, any firm, company or person.

 

16.4 Each of the restrictions in this Clause 16 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.     16.5 The
Employee will, at the request and expense of the Company, enter into a separate
Agreement with any Group Company in which he agrees to be bound by restrictions
corresponding to those restrictions in this Clause 16 (or such of those
restrictions as may be appropriate) in relation to that Group Company.     1.
Disciplinary and grievance procedures     1.1 The Employee is subject to the
Company’s disciplinary and grievance procedures, copies of which are available
from Group CEO. These procedures do not form part of the Employee’s contract of
employment.     1.2 If the Employee wishes to appeal against a disciplinary
decision he may apply in writing to Group Board in accordance with the Company’s
disciplinary procedure.     1.3 The Company may at any time suspend the Employee
for a period of up to 4 weeks during any period in which the Company is carrying
out a disciplinary investigation into any alleged acts or defaults of the
Employee. During any period of suspension the Employee shall continue to receive
his salary and contractual benefits.  

 

 

1.4 If the Employee wishes to raise a grievance, he may apply in writing to
Group CEO in accordance with the Company’s grievance procedure.

 

  13 

 

 

2. Reconstruction and amalgamation       If the Appointment is terminated at any
time by reason of any reconstruction or amalgamation of the Company or any Group
Company, whether by winding up or otherwise, and the Employee is offered
employment with any concern or undertaking involved in or resulting from such
reconstruction or amalgamation on terms which (considered in their entirety) are
no less favourable to any material extent than the terms of this Agreement, the
Employee shall have no claim against the Company or any such undertaking arising
out of or connected with such termination.     3. Notices     3.1 Any notice
given under this Agreement shall be in writing and signed by or on behalf of the
party giving it and shall be served by delivering it personally, or sending it
by pre-paid recorded delivery or registered post to the relevant party at (in
the case of the Company) its registered office for the time being and (in the
case of the Employee) his last known address, or by sending it by fax to the fax
number notified by the relevant party to the other party. Any such notice shall
be deemed to have been received:

 

  (a) if delivered personally, at the time of delivery;         (b) in the case
of pre-paid recorded delivery or registered post, 48 hours from the date of
posting; and         (c) in the case of fax, at the time of transmission.

 

3.2 In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post or that the notice was
transmitted by fax to the fax number of the relevant party).     4. Entire
Agreement and previous contracts       Each party on behalf of itself (and in
the case of the Company, as agent for any Group Companies) acknowledges and
agrees with the other party (the Company acting on behalf of itself and as agent
for each Group Company) that:

 

  (a) this Agreement together with any documents referred to in it constitute
the entire Agreement and understanding between the Employee and the Company and
any Group Company and supersedes any previous Agreement between them relating to
the Appointment including previous employment contract between the Employee and
the Associated Employer (Coda Octopus Products Limited and/or Coda Octopus R&D
Limited) or Coda Octopus Group, Inc). in entering into this Agreement neither
party nor any Group Company has relied on any Pre-Contractual Statement; and    
    (b) the only remedy available to each party for breach of this Agreement
shall be for breach of contract under the terms of this Agreement and no party
shall have any right of action against any other party in respect of any
Pre-Contractual Statement.         Nothing in this Agreement shall, however,
operate to limit or exclude any liability for fraud.

 

5. Variation       No variation of this Agreement or of any of the documents
referred to in it shall be valid unless it is in writing and signed by or on
behalf of each of the parties.     6. Counterparts       This Agreement may be
executed in any number of counterparts, each of which, when executed and
delivered, shall be an original, and all the counterparts together shall
constitute one and the same instrument.     7. Governing law and jurisdiction  
  7.1 This Agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the laws of
Florida.     7.2 The parties irrevocably agree that the courts of Florida shall
have exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).       This document has been executed as a
deed and is delivered and takes effect on the date stated at the beginning of
it.

 

  14 

 

 

Schedule 1   Role Description

 

Chief Executive Officer of Coda Octopus Products Inc. (CEO) and President of
Technology

 

Based in Florida

 

Reports to Board of Coda Octopus Products Inc. and the Chief Executive of Coda
Octopus Group

 

  15 

 

 

Executed as a deed by Coda Octopus Products, Inc. acting by Annmarie Gayle

 

 

 

       [image_004.jpg]   Director        [image_005.jpg]      [image_006.jpg]  
   

Signed as a deed by Blair Cunningham in the presence of:

 

  Signature of Witness Niels Soendergaard Name and Address GI Strandvej 183  
DK-3050 Humlebaek Occupation Lawyer Date 1 January 2013

 

  16 

 

 

